Case 3:18-cv-00331-BEN-LL Document 224 Filed 09/09/19 PageID.13956 Page 1 of 7



  1 J. Noah Hagey, Esq. (SBN: 262331)
         hagey@braunhagey.com
  2 Jeffrey M. Theodore, Esq. (324823)
         theodore@braunhagey.com
  3 J. Tobias Rowe, Esq. (SBN: 305596)
         rowe@braunhagey.com
  4 Bram Schumer, Esq. (SBN: 317736)
         schumer@braunhagey.com
  5 BRAUNHAGEY & BORDEN LLP
      351 California Street, 10th Floor
  6 San Francisco, CA 94104
      Telephone: (415) 599-0210
  7 Facsimile: (415) 276-1808

  8 ATTORNEYS FOR PLAINTIFF
      STONE BREWING CO., LLC
  9

 10

 11                        UNITED STATES DISTRICT COURT
 12
                        SOUTHERN DISTRICT OF CALIFORNIA
 13

 14
                                              Case No: 18-cv-0331-BEN-LL
 15 STONE BREWING CO., LLC,
                                              PLAINTIFF STONE BREWING
 16     Plaintiff / Counterclaim              CO., LLC’S REPLY IN SUPPORT
        Defendant,                            OF MOTION TO COMPEL AND
 17                                           FOR SANCTIONS FOR
            v.                                DISCOVERY VIOLATIONS
 18
      MILLERCOORS LLC,                        Judge:   Hon. Linda Lopez
 19
            Defendant / Counterclaim
            Plaintiff.                        Complaint filed: February 12, 2018
 20

 21

 22

 23

 24

 25

 26

 27

 28

                                                       Case No. 18-cv-0331-BEN-LL
        PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO COMPEL AND FOR SANCTIONS
Case 3:18-cv-00331-BEN-LL Document 224 Filed 09/09/19 PageID.13957 Page 2 of 7



  1                                    INTRODUCTION
  2          The Court no doubt tires of discovery disputes in this case. So does Stone,
  3 which has labored through well over a dozen of motions to compel MillerCoors’

  4 compliance with garden variety Rule 26 obligations. Here, Stone’s Motion to

  5 Compel demonstrated that MillerCoors admittedly withheld hundreds (if not

  6 thousands) of relevant, non-privileged documents responsive to numerous of Stone’s

  7 document requests solely because they are unhelpful to MillerCoors’s central defense

  8 in this case. In Opposition, MillerCoors does not dispute that it selectively produced

  9 packaging and marketing materials supporting its claims of alleged historical use of

 10 “STONE” or “STONES”, while omitting at least                      examples of
 11 packaging and marketing materials that did not use those terms.

 12          MillerCoors now attempts to excuse its faulty production – which only
 13 recently was revealed to Stone – by misrepresenting Stone’s document requests,

 14 MillerCoors’s responses, and the parties’ meet-and-confer efforts. As set forth

 15 below, MillerCoors’s assertions are wrong and, in any event, do not excuse its

 16 intentional violation of the Federal Rules and withholding of admittedly relevant,

 17 responsive documents that it agreed to produce under penalty of perjury and Rule 11.

 18          The Court should order MillerCoors to produce its historical materials and
 19 permit an inspection of the archives, compel a further deposition of Ms. Harris, and

 20 sanction MillerCoors for its willful discovery abuse.

 21                                       ARGUMENT
 22          Stone’s Requests for Production Nos. 41 and 42 sought fundamentally relevant
 23 evidence regarding MillerCoors’ alleged historical use of “STONE” and

 24 “STONES”.1 Stone also independently requested such material in connection with

 25
      1
     MillerCoors has built its entire defense of this action upon the assertion that it has
 26
    continuously used the words “STONE” and “STONES” on its packaging and
 27 promotional materials for Keystone since the early 1990s. See Dkt. No. 170 at 2-7
    (MillerCoors’s Motion for Summary Judgment relying on examples of this alleged
 28
    use).
                                            1            Case No. 18-cv-0331-BEN-LL
          PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO COMPEL AND FOR SANCTIONS
Case 3:18-cv-00331-BEN-LL Document 224 Filed 09/09/19 PageID.13958 Page 3 of 7



  1 MillerCoors’ supposed archive expert, Heidi Harris.

  2        MillerCoors agreed to produce these responsive documents and represented
  3 that it had done so. But as detailed in Stone’s Motion, those representations were

  4 false. In particular, Heidi Harris, MillerCoors’s corporate archivist, Rule 30(b)(6)

  5 witness, and purported expert on historical Keystone materials, testified under oath

  6 that

  7

  8                                   Mot. at 3-4. However, at her “expert” deposition on
  9 July 25, Ms. Harris

 10

 11                                                          Mot. at 6-7. MillerCoors’s
 12 withholding of these critical documents, which will likely show that

 13                                                                          is seriously
 14 prejudicial and impairs the truth-finding function of discovery. MillerCoors’s

 15 arguments in opposition are insufficient to excuse this conduct.

 16        A.    MillerCoors Ignores the Text of Stone’s Discovery Requests
 17        MillerCoors’s arguments in its Opposition fail because they ignore what RFPs
 18 41 and 42 actually say. MillerCoors’s primary argument is that it was justified in

 19 limiting its search and production to materials that included the words “Stone” or

 20 “Stones” because Stone’s RFP only asked for “representative samples” of

 21 Keystone’s marketing materials. Opp. at 10-12. This argument completely ignores

 22 the actual language of RFPs 41 and 42. As the Court can clearly see, RFP 41 sought

 23 examples of “each and every” version or form of Keystone marketing materials,

 24 including “every manner of presentation of [the] Keystone Products[.]” Mot. at 3.

 25 Meanwhile, RFP. No. 42 sought examples of “each type of design for the can and

 26 outer packaging of [the] Keystone Products from 1989 to Present.” Id. The RFPs

 27 clearly were not limited to non-representative “samples” of whatever MillerCoors

 28 wanted to produce.

                                         2            Case No. 18-cv-0331-BEN-LL
       PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO COMPEL AND FOR SANCTIONS
Case 3:18-cv-00331-BEN-LL Document 224 Filed 09/09/19 PageID.13959 Page 4 of 7



  1        MillerCoors attempts to justify its contorted after-the-fact interpretation of
  2 RFPs 41 and 42 by contrasting them with different Requests that sought “all

  3 Documents and Communications” regarding MillerCoors’s “allegations” and

  4 “contentions” about prior use of “Stone” or “Stones.” Opp. at 2-3. This argument

  5 makes no sense. RFPs 14-16 and 69 were not focused on marketing materials or

  6 packaging, but sought all documents related to MillerCoors purported use of “Stone”

  7 or “Stones,” encompassing email correspondence, brand strategy analyses, and other

  8 internal documents. Id. . By contrast, RFPs 41 and 42 specifically sought

  9 representative samples of “each and every” version or form of marketing and

 10 packaging whether or not they used “Stone” or “Stones.” While other RFPs called

 11 for MillerCoors’s internal documents regarding Keystone, RFPs 41 and 42 sought

 12 simply to provide an accurate historical record of how Keystone was actually

 13 marketed and packaged. Instead, MillerCoors has attempted to create an inaccurate

 14 historical record by cherry-picking materials that include “Stone” or “Stones.”

 15        Moreover, MillerCoors’s selective search and production was improper even
 16 under its own tendentiously narrow reading of RFPs 41 and 42. In its Opposition,

 17 MillerCoors construes the RFPs to seek “representative samples of [] different types

 18 of marketing materials.” Opp. at 12. Of course, that is not what the RFPs say. But

 19 even so, Ms. Harris admitted under oath at her deposition that

 20                                                               Mot. at 4. She also
 21 confirmed that

 22

 23

 24

 25                               MillerCoors’s interpretation of the RFPs is not only
 26 incorrect, but MillerCoors failed to live up to its own interpretation.

 27        B.     MillerCoors Ignores its Agreement to Produce Documents
 28        MillerCoors also attempts to invoke its boilerplate objections to RFPs 41 and

                                         3            Case No. 18-cv-0331-BEN-LL
       PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO COMPEL AND FOR SANCTIONS
Case 3:18-cv-00331-BEN-LL Document 224 Filed 09/09/19 PageID.13960 Page 5 of 7



  1 42 as purportedly limiting the scope of documents it was obligated to produce, but

  2 this is another argument that makes no sense. In its responses to RFPs 41 and 42,

  3 MillerCoors agreed to produce all “responsive, non-privileged documents […]

  4 capable of being identified and located following a reasonable search[.]” Mot. at 3.

  5 It did not state that it was withholding any documents on the basis of its objections.

  6 Mot. Ex. 2 at 20-21. This is fatal to MillerCoors’s argument that its rote objections

  7 for vagueness and burden somehow excuse its non-compliance. Under Fed. R. Civ.

  8 P. 34(b)(2)(C), “an objection must state whether any responsive materials are being

  9 withheld on the basis of that objection.” MillerCoors did not state that it was

 10 withholding documents, but instead agreed to produce responsive documents that

 11 could be located following a reasonable search. And MillerCoors admittedly located

 12 at least one hundred, and potentially “a few” hundred examples of Keystone

 13 materials without “Stone” or “Stones” that it systematically withheld.

 14        C.     MillerCoors’s Failed Promise to Supplement Production
 15        MillerCoors’s remaining arguments are similarly without merit. Stone’s
 16 Motion showed that MillerCoors expressly agreed to supplement its production

 17 during the meet-and-confer process, then secretly reneged on that agreement by

 18 producing only cherry-picked non-representative samples. Mot. at 3-7. MillerCoors

 19 argues that when it promised in writing to produce “additional representative

 20 materials,” it really meant it would produce only materials supporting its claims

 21 about prior use of “Stone” or “Stones.” Opp. at 5-6. This argument is flatly

 22 contradicted by the written record. Stone expressly demanded that MillerCoors

 23 supplement its production to comply with the language of RFP 41. Mot. at 4-5..

 24 MillerCoors agreed to do so. Then, for the avoidance of doubt, Stone sent an email

 25 confirming the parties’ understanding that MillerCoors would “produce examples of

 26 each piece of marketing since 1989” and “each can and packaging design of

 27 Keystone beer since 1989.” Id. MillerCoors did not dispute this understanding.

 28 Similarly MillerCoors expressly agreed to permit an inspection of the Coors archive

                                         4            Case No. 18-cv-0331-BEN-LL
       PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO COMPEL AND FOR SANCTIONS
Case 3:18-cv-00331-BEN-LL Document 224 Filed 09/09/19 PageID.13961 Page 6 of 7



  1 in Golden, Colorado, only to renege on that agreement as well.

  2        D.      The Motion Is Timely
  3        Finally, MillerCoors belatedly asserts that Stone’s motion is somehow
  4 untimely (an issue never raised in the parties’ meet-and-confer discussions), but this

  5 too is without merit. MillerCoors’s withholding of responsive documents was only

  6 revealed at the expert deposition of Ms. Harris. Stone received the final transcript

  7 for that deposition on August 6, and timely sought relief from the Court less than 30

  8 days thereafter. Any “delay” was due to MillerCoors’s concealment of the

  9 documents it was withholding and its brazen refusal to meet and confer with Stone’s

 10 counsel for weeks on end.

 11        On this record, the only possible conclusion is that MillerCoors – again –
 12 deliberately withheld responsive documents on the assumption that it would not be

 13 caught, then sought to run out the clock on Stone’s time to compel discovery. The

 14 Court should not tolerate such willful gamesmanship of the Rules and should impose

 15 the modest sanctions sought in Stone’s Motion.

 16                                    CONCLUSION
 17        For the foregoing reasons, the Court should grant Stone’s Motion and sanction
 18 MillerCoors.

 19
      Dated: September 9, 2019                    Respectfully Submitted,
 20

 21                                               BRAUNHAGEY & BORDEN LLP
 22
                                                  By: s/ J. Noah Hagey
 23                                                      J. Noah Hagey
 24
                                                  Attorneys for Stone Brewing Co., LLC
 25

 26

 27

 28

                                          5            Case No. 18-cv-0331-BEN-LL
        PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO COMPEL AND FOR SANCTIONS
Case 3:18-cv-00331-BEN-LL Document 224 Filed 09/09/19 PageID.13962 Page 7 of 7
